Citation Nr: 0618655	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-05 711	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for a lung disorder 
(asbestosis/mesothelioma), including as secondary to asbestos 
exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military from July 
1963 to July 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's lung disorder is causally or 
etiologically related to his service in the military, 
including any asbestos exposure; the medical opinions 
concluding against such a cause-and-effect relationship are 
more probative and, therefore, outweigh those supporting the 
claim.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran's coronary artery disease is causally 
or etiologically related to his service in the military, 
including to any asbestos exposure; even the veteran's chief 
proponent, Dr. Beard, acknowledges the coronary artery 
disease is totally unrelated to the asbestos exposure in 
service.  




CONCLUSIONS OF LAW

1.  The veteran's lung disorder was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

2.  The veteran's coronary artery disease was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent a VCAA 
letter in November 2001.  The letter explained the type of 
evidence required to substantiate his claims for service 
connection, as well as indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  Despite the 
inadequate notice provided him regarding a disability rating 
and an effective date if his claims for service connection 
were to be granted, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claims for 
service connection, so any questions regarding the 
appropriate downstream disability rating or effective date to 
be assigned are rendered moot.  See Dingess, 2006 WL 519755, 
at *12 ("Other statutory and regulatory provisions are in 
place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")



The Board realizes there was no specific mention, per se, in 
the VCAA letter of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the November 2001 VCAA notice 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  Also 
bear in mind the Board recently obtained an independent 
medical expert (IME) opinion concerning the merits of this 
case - or lack thereof.  The IME submitted her report in 
March 2006.  And in April 2006, the Board sent copies of the 
opinion to the veteran and his representative.  The veteran 
responded later that month that he has no further argument 
and/or evidence to submit.  He asked that the Board proceed 
with the adjudication of his appeal.

Note also that the veteran was initially provided VCAA notice 
in November 2001, so prior to the RO's initial adjudication 
of his claims for service connection in March 2002.  This 
complied with the Pelegrini II and Mayfield requirement that 
VCAA notice, to the extent possible, precede the RO's initial 
adjudication.  And, as mentioned, he has not indicated that 
he has any additional relevant evidence to submit or that 
needs to be obtained.  See, again, his April 29, 2006 
response to the IME opinion.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  
Rating specialists must develop any evidence of asbestos 
exposure before, during, and after service.  A determination 
must be made as to whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency period and exposure information.  M21-1, part VI, 
para. 7.21(d)(1).

According to his DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge), the veteran's 
military occupational specialty (MOS) was a diesel engine 
operator.

The veteran testified at a hearing at the RO in October 2002.  
According to the transcript, he said he worked as a welder 
while in the military, repairing pipes, which were lagged 
with asbestos.  He also said he worked on the refrigeration 
and air-conditioning systems aboard ship.  He stated that he 
was not provided with any respiratory protection, and that 
the dust particles were such that he required a shower after 
working in the engine room to remove the particles.  He also 
stated that his physician told him he had asbestosis when he 
was treated for pneumonia, and that he smoked for 20 years, 
until he had heart surgery.

In April 2005, the veteran had another hearing - this time 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
According to the transcript, the veteran testified that his 
military occupational specialty was an engine man, but that 
he primarily worked as a welder during service, and that he 
worked removing asbestos lagging, putting asbestos wrap on 
pipes, and mixing asbestos cement at least once a week during 
that time.  He also testified that he did not wear any type 
of paper mask or respiratory protection.  He stated that he 
worked in heating and air-conditioning after service, 
including working with asbestos, and that since 1974 he had 
used a paper mask and an oxygen breathing apparatus for this 
work.  He also stated that he worked in this field for 30 
years and that he first noticed he had a lung problem when he 
developed pneumonia.  He also testified that he was first 
diagnosed with asbestosis after getting a screening, 
following reading a flyer about a class action lawsuit for 
people exposed to asbestos prior to 1973.  He related that he 
underwent several tests and was diagnosed with "asbestos 
poisoning."  He also related that his cardiovascular 
physician told him that he had a bad heart, and that he felt 
his asbestos exposure during service contributed to his heart 
disorder because his heart did not pump enough blood to 
supply his lungs with oxygen.  His wife also testified on his 
behalf, stating that he and some of his fellow servicemen had 
a hacking cough when they worked with asbestos while in the 
military.

The Board finds that the evidence of record does not 
establish entitlement to service connection for a lung 
disorder, including as secondary to asbestos exposure.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Even 
conceding, as the RO has, that the veteran was exposed to 
asbestos during service in the manner alleged, the most 
persuasive medical evidence of record indicates he does not 
have a lung disorder (asbestosis, in particular) as a result 
of that exposure.  Granted, there are relevant medical 
opinions for and against the claim; but for the reasons 
discussed below, the Board finds those against the claim more 
probative.

The veteran's service medical records, including the report 
of his military separation examination, consistently showed 
normal clinical evaluations of his respiratory system and 
normal chest X-rays.  And there also is no objective evidence 
of continuity of symptomatology for many years following his 
discharge from service in July 1967, as the medical evidence 
of record shows that he was first diagnosed with a lung 
disorder in 1989, related to his pneumonia, which was more 
than 22 years after his discharge from the military.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).

Dr. Beard, the veteran's chief proponent, has indicated that 
patients with asbestosis often do not manifest the cardinal 
symptoms of this condition until many years after the initial 
exposure.  So he believes this is what occurred in this 
particular instance involving the veteran at hand.  But even 
accepting Dr. Beard's medical explanation for the tendency in 
these types of cases for there to be a delayed onset of 
symptoms (which the VA adjudication manual also ascribes to), 
still does not provide sufficient grounds for granting the 
claim.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Here, there is no 
indication that Dr. Beard, in associating the veteran's 
lung disorder with his asbestos exposure in service, 
considered all of the relevant medical evidence concerning 
this case.  While it is true Dr. Beard indicated the 
veteran's asbestos exposure in service was without any 
protection, whereas the additional asbestos exposure after 
service did have protection (with a mask, at least since 
1974), Dr. Beard did not otherwise account for the veteran's 
long, documented history of smoking and significant post-
service asbestos exposure in his work environment, as 
documented in the January 1993 Austin Diagnostic Clinic 
report.  See 38 C.F.R. § 3.303(b) (subsequent manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  And Dr. 
Beard failed to provide any supporting evidence or rationale 
other than the veteran's own unsubstantiated assertions and 
history.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
The July 2003 VA examiner's opinion has significantly more 
probative weight since the opinion was based on a review of 
the complete record and not reliance on unsubstantiated 
allegations.  The July 2003 VA examiner not only considered 
the veteran's assertions and history, but also undertook a 
comprehensive examination of the veteran and, still yet, a 
review of the entire evidentiary record.  The July 2003 VA 
examiner also definitively concluded that the veteran's lung 
disorder was not related to his asbestos exposure in service, 
as the veteran's lung disorder was more likely a restrictive 
ventilatory defect due to obesity and obstructive lung 
disease related to the veteran's long history of 
tobacco abuse (smoking).  The July 2003 VA examiner noted 
that the veteran's CT scan did not show interstitial lung 
disease consistent with asbestos; there was an absence of a 
gas exchange problem and fibrosis, and the air trapping in 
the chest CT scan was not related to asbestosis.  Likewise, 
the July 1997 record from the Baylor College of Medicine 
indicates that the July 1992 chest X-ray, which is the only 
that shows possible evidence of asbestosis, was considered 
unreliable, as it was under penetrated and without full 
inspiration.

Even more significantly, the pulmonary specialist who 
provided the recent March 2006 independent medical opinion - 
in response to the Board's request, reviewed all of the 
relevant evidence before concluding the veteran does not have 
asbestosis or other lung disorder related to asbestos 
exposure.  The pulmonary specialist corroborated the findings 
of the July 2003 VA examiner, as well as provided a clear 
rationale for her opinion - pointing out the lung 
parenchymal abnormalities found in 1992, whose presence would 
not change in subsequent radiology test, were never 
duplicated in subsequent X-rays and CT scans, and that there 
was no evidence of fibrosis or pleural plaques, which are 
commonly associated with asbestos exposure.  This pulmonary 
specialist, like the July 2003 VA examiner, found that the 
veteran's restriction on pulmonary function testing was more 
likely the result of his severe obesity and kyphosis.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Service connection also is not warranted for coronary artery 
disease, including as secondary to asbestos exposure.  The 
report of the physical examination the veteran underwent for 
separation from the military indicates he had unremarkable 
evaluations of his heart and vascular system.  And there is 
no objective evidence of continuity of symptomatology during 
the years following his discharge from service in July 1967.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").

More significantly, there is simply no medical evidence of a 
causal relationship between his coronary artery disease and 
his military service.  None of his care providers otherwise 
associated his coronary artery disease with his military 
service.  In fact, both Dr. Beard (his chief proponent) and 
the May 2003 VA examiner indicated it is unlikely the 
veteran's coronary artery disease is causally related to his 
service in the military, as there is no known correlation 
between asbestos exposure and coronary artery disease.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

The only evidence at other times alleging the veteran's lung 
disorder and coronary artery disease are related to his 
service in the military comes from him, personally.  And as a 
layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  Consequently, absent medical evidence 
of a causal relationship to his service in the military, 
service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a lung disorder, 
including as secondary to asbestos exposure, is denied.  

The claim for service connection for coronary artery disease, 
including as secondary to asbestos exposure, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


